PER CURIAM.
Michael Wright appeals his convictions and sentences for aggravated assault with a firearm (Count I) and shooting into a vehicle (Count II). We affirm his convictions but vacate the sentence on Count I and remand this case for resentencing as to that offense.
The trial court sentenced Wright to six years in prison on each count, with the sentences to run concurrently. According to the Criminal Punishment Code Score-sheet in the record, Wright’s lowest permissible sentence under the code is 19.8 months and, thus, does not exceed the statutory maximum. Therefore, Wright’s sentence on Count I is illegal because aggravated assault with a firearm is a third degree felony, punishable by a maximum of five years in prison. See §§ 775.082(3)(d), 784.021(1), Fla. Stat. (1997); Davis v. State, 661 So.2d 1193, 1196 (Fla.1995). Accordingly, we vacate the sentence on Count I and remand for resentencing.
AFFIRMED in part, VACATED in part, and REMANDED with directions.
KAHN, BENTON, JJ. and DOUGLASS B. SHIVERS, Senior Judge, CONCUR.